DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 December 2020 and 11 February 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al, USPN 2019/0019573, in view of Neftel et al., USPN 2015/0207626.
With regard to claims 1 and 23, Lake discloses a computer-implemented method (0017) of managing ambulatory medical device data access (0028), the computer-implemented method including by a computing system of a networked computing environment ()internet, 0017), establishing a direct end-to-end data connection to an ambulatory medical device via a wireless wide area network (internet, 0017), transmitting a public key of the computing system to the ambulatory medical device (0191), wherein the public key permits the ambulatory medical device to encrypt data to be transmitted to the computing system (0191), and wherein the computing system 
With regard to claims 2 and 24, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses the request to access the report includes a unique device identifier (0120). The motivation to combine remains the same as above.
With regard to claims 3 and 6, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses determining device authorization based on the unique device identifier (0174, 0297, 0300) and Neftel further discloses authenticating the communication (0190). The motivation to combine remains the same as above.
With regard to claim 4, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses the unique device identifier (label) may be supplied during manufacture (0174). The motivation to combine remains the same as above.

With regard to claim 7, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses the therapy is specific to the account identifier (0192). The motivation to combine remains the same as above.
With regard to claims 8 and 25, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Neftel further discloses using a shared secret to protect the data (0021, 0041). The motivation to combine remains the same as above.
With regard to claim 9, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses storing the data (0192). The motivation to combine remains the same as above.
With regard to claim 10, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses the computing system is located at a data center that hosts at least some computing systems of the networked computing environment (server system 6, Fig. 1). The motivation to combine remains the same as above.
With regard to claim 11, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Neftel further discloses the medical device is a hormonal pump (insulin pump, 0002). It would have been obvious for one of ordinary skill in the art, prior to the instant priority date, to implement the secure monitoring of Lake in the pump of Neftel for the stated motivation of Lake, improved medical care and quality of life (0006).

With regard to claims 13 and 27, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses the therapy including dose data (0056). The motivation to combine remains the same as claim 1.
With regard to claim 14, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses the encrypted data includes operation data (0056, 0297, 0300). The motivation to combine remains the same as claim 1.
With regard to claim 15, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses the direct end-to-end data connection enables communication with the ambulatory medical device without communicating with an intermediary computing device (0046, 0066, 0185, 0116). The motivation to combine remains the same as claim 1.
With regard to claim 16, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses the account identifier is unique to the authorized user (0192). The motivation to combine remains the same as claim 1.

With regard to claim 18, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses the display is that of a physician (0192, 0300). The motivation to combine remains the same as claim 1.
With regard to claims 19-21, 28, and 29, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses determining that the therapy data satisfies an alert threshold (0229, 0230) on the display (0227). The motivation to combine remains the same as claim 1.
With regard to claims 22 and 26, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses received data and request are encrypted (0191). The motivation to combine remains the same as claim 1.
With regard to claim 30, Lake in view of Neftel disclose the method of claim 1, as outlined above, and Lake further discloses the data is physiological information (0017). The motivation to combine remains the same as claim 1.
Conclusion
Poltorak, USPN 9,215,075, discloses a method of relaying data from an implanted device (title, abstract), and discloses using public key/private key encryption (column 12 lines 4-24), but was not used in a rejection because while he goes into detail on the encryption method in the background of the art, he is not seen as using it in a similar way to the instant claims in the detailed description.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB LIPMAN/Primary Examiner, Art Unit 2434